      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 1 of 13



                    UNITED STATES DISTRICT COURT

                     DISTRICT OF NEW HAMPSHIRE


Mark Anderson,
     Plaintiff

     v.                                      Case No. 19-cv-109-SM
                                             Opinion No. 2020 DNH 149
Trustees of Dartmouth College,
     Defendant


                               O R D E R

     Mark Anderson, plaintiff, proceeding pro se, asserts a

variety of claims arising from Dartmouth College’s disciplinary

process, which resulted in his expulsion.       In the course of

discovery, Anderson filed a motion to compel, challenging

Dartmouth’s withholding of hundreds of documents on grounds of

attorney-client privilege, and asking the court to conduct an in

camera review of those purportedly privileged documents.          The

court granted that motion, and defendant subsequently submitted

the documents for the court’s review.


     Having completed that review, the court has determined

that, in several instances, defendant’s invocation of the

attorney-client privilege exceeds its intended purpose.          Given

the number of documents, nearly 800 individual documents,

totaling nearly 5,000 pages, an individualized discussion of

every document is neither practical nor necessary.         A summary of


                                   1
         Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 2 of 13



why defendant’s assertions of privilege are problematic with

respect to certain categories of documents will do.


                            Standard of Review

     “The attorney-client privilege is well-established and its

rationale straightforward.”        In re Keeper of Records (Grand Jury

Subpoena Addressed to XYZ Corp.), 348 F.3d 16, 22 (1st Cir.

2003).    “By safeguarding communications between client and

lawyer, the privilege encourages full and free discussion,

better enabling the client to conform his conduct to the

dictates of the law and to present legitimate claims and

defenses if litigation ensues.”           Id. (citing Upjohn Co. v. U.S.,

449 U.S. 383, 389 (1981)).        But, because the privilege “stands

as an obstacle of sorts to the search for truth,” it is

“narrowly construed,” protecting only “communications that are

[both] confidential” and “made for the purpose of seeking or

receiving legal advice.”       Id. at 22 (citations omitted).


     “In harmony with the need for narrow construction,”

precedent “makes manifest that the attorney-client privilege

attaches only:


     (1) Where legal advice of any kind is sought (2) from
     a professional legal adviser in his capacity as such,
     (3) the communications relating to that purpose, (4)
     made in confidence (5) by the client, (6) are at his
     instance permanently protected (7) from disclosure by

                                      2
       Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 3 of 13



      himself or by the legal adviser, (8) except the
      protection be waived.”

In re Grand Jury Subpoena (Mr. S.), 662 F.3d 65, 71 (1st Cir.

2011) (quoting Cavallaro v. United States, 284 F.3d 236, 245

(1st Cir. 2002)) (further quotations omitted).


      “While the privilege may be applied to communications

between corporate officers and in-house counsel, it does not

apply ‘when in-house counsel is engaged in nonlegal work.’”

Hebert v. Vantage Travel Serv., Inc., No. CV 17-10922-DJC, 2019

WL 2514729, at *1 (D. Mass. June 18, 2019) (quoting United

States v. Windsor Capital Corp., 524 F. Supp. 2d 74, 81 (D.

Mass. 2007)).    Because “an in-house lawyer may wear several

other hats (e.g., business advisor, financial consultant) and

because the distinctions are often hard to draw, the invocation

of the attorney-client privilege may be questionable in many

instances.”   City of Springfield v. Rexnord Corp., 196 F.R.D. 7,

9 (D. Mass. 2000) (citing Texaco Puerto Rico, Inc. v. Dep't of

Consumer Affairs, 60 F.3d 867, 884 (1st Cir. 1995)).          “The

defendant has the burden of establishing that the privilege

applies to the documents at issue.”       Hebert, 2019 WL 2514729, at

*1.




                                    3
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 4 of 13



                              Discussion

     Dartmouth has grouped the withheld emails into four general

categories: (1) emails in which an attorney in the Office of the

General Counsel provided legal advice to another Dartmouth

employee outside the General Counsel’s office (“Group 1”); (2)

emails between an attorney in the General Counsel’s office and a

staff member of that office; (3) emails between two or more

employees, on which an attorney in the Office of the General

Counsel is copied (“Group 3”); and (4) emails where no attorney

is a recipient or author, but the email discusses legal advice

given by an attorney in the Office of the General Counsel

(“Group 4”).   For ease of reference and discussion, the court

adopts defendant’s groupings.


     Defendant’s Failure to Propose Redactions.        As a

preliminary matter, defendant has not explained why the majority

of the documents withheld could not be produced to the plaintiff

with the privileged material redacted.       In hundreds of the email

threads1 withheld, most of the emails are external (typically

between Anderson and Dartmouth employees).       The applicable law

is straight-forward: “If the nonprivileged portions of a

communication are distinct and severable, and their disclosure


1
     An email “thread” is a group of related email messages, or
chain, which is comprised of all the succeeding replies and
forwards starting with the original email.
                                   4
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 5 of 13



would not effectively reveal the substance of the privileged

legal portions, the court must designate which portions of the

communication are protected and therefore may be excised or

redacted (blocked out) prior to disclosure.”        Paul Rice,

Attorney–Client Privilege in the United States § 11:21 (2014).

See, e.g., Breon v. Coca-Cola Bottling Co. of New England, 232

F.R.D. 49, 55 (D. Conn. 2005) (“It is not proper to withhold an

entire document from discovery on grounds that a portion of it

may be privileged.   Where a document purportedly contains some

privileged information, the unprivileged portions of the

document must be produced during discovery.        The proper

procedure in such instances is to redact the allegedly

privileged communication, and produce the redacted document.”).


     Defendant fails to provide any explanation as to why emails

were not produced to plaintiff in redacted form.        Defendant has

not contended that redactions would be overly burdensome.             Nor

has defendant argued that non-privileged versions of those

emails (the email thread prior to counsel involvement) have

already been produced to the plaintiff.       Defendant ought to have

produced the withheld documents with privileged material

redacted, rather than withholding those email threads in their

entirety.




                                   5
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 6 of 13



     Group 2.     Moving to discussion of the individual groups

identified by Dartmouth, two of the four groups are quickly

dispatched.   First, with respect to Group 2, each of the 18

email threads contains at least one privileged email.         In other

words, at least one email in each of the Group 2 email threads

contains communications made for purposes of rendering legal

advice, and otherwise qualifies for protection.        However, as

discussed, some of the email threads within Group 2 must be

produced redacted.


     Group 4.     Similarly, in Group 4, the majority of the 43

email threads contain at least one privileged email.         There are

two exceptions.    First, the document beginning with Bates stamp

“Dartmouth-Priv-000005” is an email exchange largely between

Dartmouth employees Kristi Clemens and Keiselim Alfredo Montas,

which discuses Anderson’s arrest and the charge against him.          As

best the court can determine, neither Clemens nor Montas is an

attorney, and neither mentions any legal advice they have

received from counsel.    The email discusses the relevant New

Hampshire statute, but that fact does not render the email

subject to an attorney-client privilege.       And, while in-house

counsel, Kevin O’Leary, is copied on the email, neither Clemens

nor Montas requests legal advice, nor does O’Leary offer any.




                                   6
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 7 of 13



     The document beginning with Bates stamp “Dartmouth-Priv-

001888” contains no privileged communications from counsel, or

any discussion of legal advice from counsel.        Most of the emails

in the thread are external, between Anderson and Dartmouth

employees.   The two internal emails forward those external

emails to other Dartmouth employees without comment.         Why

Dartmouth has taken the position that the email thread is

privileged is puzzling – perhaps because O’Leary was one of the

several other Dartmouth employees forwarded the external emails.

In any event, Dartmouth-Priv-001888 is not privileged.


     Those two referenced exceptions aside, the remaining emails

in Group 4 contain protected attorney-client privileged

communications.   Again, several of the email threads must be

redacted and produced.


     Groups 1 and 3.     Group 1, like Group 4, contains mostly

privileged emails, or, more accurately, email threads that

include at least one privileged email.       Group 1, however, does

include emails that present an issue arising frequently in the

Group 3 emails.


     In both Group 1 and Group 3, defendant withheld from

production several documents in which nearly every email in the

thread is an external one – most often between a Dartmouth

                                   7
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 8 of 13



employee and the plaintiff – except for the final email, or the

final few emails.   Generally, the external communications seem

to have been forwarded to several Dartmouth employees, including

in-house counsel O’Leary, with a note to the effect of “FYI, see

below,” or “I sent the following email” to the plaintiff.

Occasionally, the internal emails invite feedback or comment on

potential draft email responses to the plaintiff, or request

advice on proposed actions to be taken with regard to the

plaintiff.    Those requests were not made specifically to

counsel, instead generally requested responses from all email

recipients.


     Despite the fact that those emails do not facially

establish that legal advice was sought, Dartmouth takes the

position that they are privileged because in-house counsel was

expected to “review and respond to emails on which they were

copied.” Document No. 38, at p. 3.      Dartmouth argues:


     Dartmouth employees copied in-house counsel when they
     believed the communication contained information an
     attorney . . . needed to provide ongoing advice with
     respect to [plaintiff]. In-house counsel was expected
     to review and respond to emails on which they were
     copied in response to changing circumstances involving
     [plaintiff] that might affect advice previously given
     or require new or additional legal input. This was
     part of a practice established by the Office of
     General Counsel with respect to employees handling
     student conduct matters, so copying a member of the



                                   8
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 9 of 13



     Office occurred with the reasonable expectation that
     he or she would provide advice on the topic at hand.

Document No. 38, at p. 3.2      Of course, merely saying so does not

make the documents privileged: “For the attorney-client

privilege, [defendant] must demonstrate that [in-house counsel]

was acting as an attorney in relation to each of the documents

at issue.   ‘Merely saying that he was so acting in a memorandum

of law is patently insufficient to meet the burden.         Neither can

it be assumed.’”   United States v. Windsor Capital Corp., 524 F.

Supp. 2d at 81 (quoting Borase v. M/A COM, Inc., 171 F.R.D. 10,

14 (D. Mass. 1997)).


     The presence of counsel’s name on a communication does not

render that communication privileged.       In other words, “the fact

that an attorney either is copied on or is one of multiple

recipients of an email does not on its own support a claim of

attorney-client privilege.”3     United States ex rel. Barke v.


2
     Dartmouth fails to provide any sort of affidavit or
declaration from an individual with personal knowledge of that
practice, or any other evidence that might establish that
practice.
3
     Indeed, some courts have held that a company cannot claim
the primary purpose of a communication was to solicit legal
advice when that document requests a response from both lawyers
and non-lawyers for simultaneous review. See, e.g., Medina v.
Buther, No. 15-CV-1955 (LAP), 2018 WL 4383098, at *3 (S.D.N.Y.
Aug. 22, 2018) (“Where . . . ‘non-legal’ personnel are asked to
provide a response to a matter raised in a document, it cannot
be said that the ‘primary’ purpose of the document is to seek
legal advice. This is because the response by non-legal
                                   9
        Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 10 of 13



Halliburton, Co., 74 F. Supp. 3d 183, 188-89 (D.D.C. 2014).              The

law is clear that a “document must have been intended to be

confidential and made for the purpose of giving or obtaining

legal advice to be vested with the attorney-client privilege.”

City of Springfield, 196 F.R.D. at 9.


        On that point, City of Springfield, id., is instructive.

In that case, defendants “formed an in-house team, in which [in-

house counsel] was involved,” to handle an investigation.            Id.

at 9.    The court noted that the fact that in-house counsel “may

have performed certain legal functions as part of that team does

not render privileged each communication made by or copied to

him, particularly if the communication could equally well have

been made to or by an individual without a law degree.”            Id.

With respect to several of the documents defendants withheld as

privileged, the count found, “[t]here is little if anything in




personnel by definition cannot be ‘legal’ and thus the purpose
of the request cannot be primarily legal in nature.”). See also
In re Vioxx Prod. Liab. Litig., 501 F. Supp. 2d 789, 805 (E.D.
La. 2007) (“When, for example, Merck simultaneously sends
communications to both lawyers and non-lawyers, it usually
cannot claim that the primary purpose of the communication was
for legal advice or assistance because the communication served
both business and legal purposes.).



                                     10
     Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 11 of 13



these documents that evidences an attorney presenting issues and

analyzing claims with an eye toward applicable law.”         Id. at 10.


     With that in mind, the documents beginning with the

following Bates stamps in Group 1 are not privileged, and must

be disclosed:   Dartmouth-Priv-001963; Dartmouth-Priv-001965;

Dartmouth-Priv-001967; Dartmouth-Priv-002247; Dartmouth-Priv-

002377; Dartmouth-Priv-003508; Dartmouth-Priv-004050; and

Dartmouth-Priv-004051.


     Group 3.   The court further orders the documents with the

following Bates stamps be produced, as they are not privileged:

Dartmouth-Priv-000001; Dartmouth-Priv-000002; Dartmouth-Priv-

000008; Dartmouth-Priv-000009; Dartmouth-Priv-000533; Dartmouth-

Priv-000536; Dartmouth-Priv-000540; Dartmouth-Priv-000544;

Dartmouth-Priv-000548; Dartmouth-Priv-000552; Dartmouth-Priv-

000556; Dartmouth-Priv-000561; Dartmouth-Priv-000566; Dartmouth-

Priv-000571; Dartmouth-Priv-000576; Dartmouth-Priv-000581;

Dartmouth-Priv-000585; Dartmouth-Priv-000591; Dartmouth-Priv-

000597; Dartmouth-Priv-000603; Dartmouth-Priv-000609; Dartmouth-

Priv-000615; Dartmouth-Priv-000621; Dartmouth-Priv-000628;

Dartmouth-Priv-000635; Dartmouth-Priv-000636; Dartmouth-Priv-

000637; Dartmouth-Priv-000639; Dartmouth-Priv-000641; Dartmouth-

Priv-000643; Dartmouth-Priv-000646; Dartmouth-Priv-000649;

Dartmouth-Priv-000653; Dartmouth-Priv-000657; Dartmouth-Priv-

                                  11
     Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 12 of 13



000676; Dartmouth-Priv-001558; Dartmouth-Priv-001560; Dartmouth-

Priv-001564; Dartmouth-Priv-001566; Dartmouth-Priv-001568;

Dartmouth-Priv-001570; Dartmouth-Priv-001784; Dartmouth-Priv-

001802; Dartmouth-Priv-001808; Dartmouth-Priv-001822; Dartmouth-

Priv-001832; Dartmouth-Priv-001834; Dartmouth-Priv-001844;

Dartmouth-Priv-001852; Dartmouth-Priv-001873; Dartmouth-Priv-

001961; Dartmouth-Priv-001983; Dartmouth-Priv-001985; Dartmouth-

Priv-002009; Dartmouth-Priv-002011; Dartmouth-Priv-002015;

Dartmouth-Priv-002017; Dartmouth-Priv-002055; Dartmouth-Priv-

002090; Dartmouth-Priv-002093; Dartmouth-Priv-002096; Dartmouth-

Priv-002127; Dartmouth-Priv-002163; Dartmouth-Priv-002168;

Dartmouth-Priv-002169; Dartmouth-Priv-002174; Dartmouth-Priv-

002176; Dartmouth-Priv-002178; Dartmouth-Priv-002186; Dartmouth-

Priv-002187; Dartmouth-Priv-002188; Dartmouth-Priv-002190;

Dartmouth-Priv-002381; Dartmouth-Priv-002393; Dartmouth-Priv-

002406; Dartmouth-Priv-002409; Dartmouth-Priv-002412; Dartmouth-

Priv-002422; Dartmouth-Priv-002424; Dartmouth-Priv-002426;

Dartmouth-Priv-002428; Dartmouth-Priv-002431; Dartmouth-Priv-

002445; Dartmouth-Priv-002461; Dartmouth-Priv-002462; Dartmouth-

Priv-002507; Dartmouth-Priv-002511; Dartmouth-Priv-002516;

Dartmouth-Priv-002519; Dartmouth-Priv-002523; Dartmouth-Priv-

002527; Dartmouth-Priv-002531; Dartmouth-Priv-002535; Dartmouth-

Priv-002539; Dartmouth-Priv-002543; Dartmouth-Priv-002545;

Dartmouth-Priv-002548; Dartmouth-Priv-002563; Dartmouth-Priv-

                                  12
      Case 1:19-cv-00109-SM Document 66 Filed 08/25/20 Page 13 of 13



002667; Dartmouth-Priv-002669; Dartmouth-Priv-002670; Dartmouth-

Priv-002706; Dartmouth-Priv-002710; Dartmouth-Priv-002714;

Dartmouth-Priv-003513; Dartmouth-Priv-003634; Dartmouth-Priv-

003635; Dartmouth-Priv-003636; Dartmouth-Priv-003639; Dartmouth-

Priv-003641; Dartmouth-Priv-003646; Dartmouth Priv-004054;

Dartmouth- Priv-004312.


                               Conclusion

      For the foregoing reasons, defendant is ordered to disclose

to plaintiff the documents depicted by Bates stamps listed

herein in their entirety.     Defendant is further ordered to

review the documents not specifically addressed in this order,

and, where appropriate, to provide plaintiff with redacted

versions of those documents (i.e., all reasonably segregable

responsive, non-privileged portions of the documents), as well

as a revised privilege log describing the communications

withheld.


SO ORDERED.

                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

August 25, 2020

cc:   counsel of record




                                   13
